Citation Nr: 0942486	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
patella and status post resection of medial and lateral 
menisci of the left knee, evaluated as 10 percent disabling 
prior to February 4, 2009 and as 30 percent disabling from 
February 4, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions in which the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida denied the Veteran's claim for an 
increased rating for his service-connected left knee 
disability.

In September 2008, the Board remanded the Veteran's appeal to 
the RO, through the Appeals Management Center (AMC) in 
Washington, D.C. for additional evidentiary development.  
Following completion of the requested actions, and 
specifically by an August 2009 rating action, the AMC granted 
an increased evaluation from 10 percent to 30 percent, 
effective from February 4, 2009, for the Veteran's 
service-connected left knee disability.  In August 2009, the 
Veteran's claims folder was returned to the Board for further 
appellate action.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Prior to February 4, 2009, the Veteran's 
service-connected left knee disability was manifested by 
painful motion, limitation of flexion to no worse than 
85 degrees, limitation of extension to no worse than 12 
degrees, and no evidence of pain, fatigue, incoordination, or 
additional limitation of motion upon repetitive movements.  

2.  Since February 4, 2009, the Veteran's service-connected 
left knee disability has been manifested by painful motion, 
limitation of flexion to no worse than 100 degrees, 
limitation of extension to no worse than 20 degrees, and 
additional functional impairment as evidenced by pain on 
repetitive motion so severe as to preclude finishing 
repetitive motion exercises.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the patella and status post 
resection of medial and lateral menisci of the left knee, 
prior to February 4, 2009 have been not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5260, 5261, 
5257 (2009).  

2.  The criteria for an increased rating of 40 percent, but 
no higher, for chondromalacia of the patella and status post 
resection of medial and lateral menisci of the left knee have 
been met from February 4, 2009.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DCs 5003, 5260, 5261, 5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case show distinct 
time periods where the Veteran's disability exhibited 
symptoms that would warrant different ratings, staged ratings 
are warranted.  See August 2009 rating action.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

The Veteran's left knee disability is currently evaluated 
pursuant to DCs 5010-5261.  Under DC 5010, arthritis due to 
trauma is to be rated as degenerative arthritis.  DC 5003 
provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When there is some 
limitation of motion of the specific joint or joints involved 
that is noncompensable (0 percent) under the appropriate 
diagnostic codes, DC 5003 provides a rating of 10 percent for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When there is limitation of 
motion of the specific joint or joints that is compensable 
(10 percent or higher) under the appropriate diagnostic 
codes, the compensable limitation of motion should be rated 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a.

DCs 5260 and 5261 relate to limitation of motion of the leg.  
Under these diagnostic codes, the disability can be rated 
anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion or 
extension.  Initially, the Board notes that the normal 
flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2009).  The VA General Counsel has determined that separate 
ratings may be awarded for disability of the same joint based 
upon findings of limitation of flexion and limitation of 
extension of the leg.  VAOPGCPREC 9-2004 (Sept. 2004).  

Under DC 5260, flexion of the leg is rated as noncompensable 
when limited to 60 degrees; as 10 percent when limited to 45 
degrees; as 20 percent when limited to 30 degrees; and a 
maximum of 30 percent when limited to 15 degrees. Under DC 
5261, extension of the leg is evaluated as noncompensable 
when limited to 5 degrees; as 10 percent when limited to 10 
degrees; as 20 percent when limited to 15 degrees; as 30 
percent when limited to 20 degrees; as 40 percent when 
limited to 30 degrees; and a maximum 50 percent when limited 
to 45 degrees.  

Additionally, DC 5257 is also for consideration.  The VA 
General Counsel has determined that separate ratings may be 
awarded for disability of the same joint based upon findings 
of limitation of motion and instability of that joint).  
VAOPGCPREC 23-1997 (July 1997).  According to DC 5257, 
impairment of the knee, to include recurrent subluxation or 
lateral instability will be evaluated as 10 percent disabling 
when slight, 20 percent when moderate, and a maximum 
30 percent when severe.

History and Analysis

In addressing this matter, the Board has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis in the 
following decision will focus specifically on what evidence 
is needed to substantiate the issue on appeal and what the 
evidence in the claims file shows, or fails to show, with 
respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran has been service-connected with a 10 percent 
rating for his degenerative changes, chondromalacia of the 
patella, and status post resection of medial and lateral 
menisci of the left knee since November 2002.  In the current 
appeal period, he received temporary total ratings for his 
left knee disability based on the need for convalescence 
following surgeries from April 21, 2004 to June 1, 2004 and 
from June 22, 2007 to August 1, 2007.  By the August 2009 
rating action, the AMC granted an increased evaluation of 
30 percent, effective from February 4, 2009, for the 
service-connected chondromalacia of the patella and status 
post resection of the medial and lateral menisci of the left 
knee.  

In the present case, the Veteran contends that his left knee 
disability is more severe than the current evaluations 
indicate.  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  The Board finds that the pertinent 
medical findings, as shown in the multiple examination and 
outpatient treatment sessions conducted during the current 
appeal, directly address the criteria under which the 
Veteran's left knee disability is evaluated and are, thus, 
more probative than the subjective evidence of complaints of 
increased symptomatology.  

According to the pertinent medical evidence, a February 2004 
VA examiner noted that the Veteran described pain in his 
knees, with no specific flare-ups.  No tenderness or 
instability was noted of the knee.  Range of motion on the 
left knee was from 0 to 130 degrees, with no evidence of 
pain, fatigue, or incoordination with repetitive movements.  

Private treatment records from April 2004 show the Veteran 
was diagnosed with internal derangement of the left knee and 
had a resection of torn portions of the medial and lateral 
menisci.  

A July 2004 VA examiner noted that the Veteran described pain 
in his knees, with no specific flare-ups.  The Veteran 
reported that it was difficult to get out of bed, in and out 
of a chair and to engage in any kind of prolonged walking.  
Range of motion on the left knee was 85 degrees, extension 
was zero.  There was no significant range of motion changes 
due to pain, fatigue, incoordination or with repetitive 
movements.  No instability of his knees was noted.  The 
examiner noted the Veteran was retired.  

A June 2005 VA examiner noted that the Veteran described pain 
in his knees, with difficulty walking.  Physical examination 
revealed there was tenderness on the lateral aspect of the 
left knee and no instability.  The Veteran could flex his 
left knee to 90 degrees, extension was 0 degrees.  There was 
evidence of pain with active motion on left knee.  No 
additional range of motion loss due to pain, fatigue, 
weakness or lack of endurance was noted upon repetitive use.  

Statements from the Veteran's wife and son in May 2006 attest 
to the pain and functional difficulties the Veteran has 
suffered in his left knee.  This pain and instability has 
made it difficult for him to ambulate or engage in 
activities.  

Private treatment records from January to May 2006 show that 
the Veteran complained of left knee pain.  Examiner note 
significant pain with active range of motion from 0 to 135 
degrees in these records.  Ligaments were stable in all 
places and there was diffuse tenderness along the medial 
joint line.  Lachman's and McMurray's were negative in May 
2006.

An August 2006 VA examiner noted that the Veteran described 
pain, instability, giving way and difficulty walking.  
Physical examination revealed that the Veteran could flex his 
left knee to 120 degrees.  The examiner indicated there was 
crepitus, tendonitis, painful movement and instability of the 
left knee, which he described as mild laxity.  McMurray's 
test was negative.  No addition loss of range of motion was 
noted on repetitive use.  

A March 2007 VA examiner noted that the Veteran described 
pain, weakness, stiffness, and difficulty walking.  Physical 
examination revealed that the Veteran could flex his left 
knee to 100 degrees.  Extension was limited to 12 degrees.  
No addition loss of range of motion was noted on repetitive 
use.  The examiner indicated there was crepitus, effusion and 
painful movement but no instability.  

Private treatment records from January 2007 to August 2007 
show the Veteran again had an onset of left knee pain, with 
tenderness.  His knee was stable to ligamentous examination.  
A June 2007 record shows the Veteran had full range of motion 
and was stable to ligamentous examination.  The Veteran 
underwent a left knee arthroscopy, partial lateral 
meniscectomy and chondroplasty of all three compartments in 
June 2007.  An August 2007 follow-up shows that the Veteran 
continued to have some pain, but that the knee showed no 
redness, swelling or warmth.  He had excellent range of 
motion.  The examiner again explained to the Veteran there 
was no reason they could find for his giving way episodes and 
that they seemed related to the pain, as they found nothing 
during surgery for this feeling of giving way.  

At the February 2009 VA examination, the Veteran described 
pain, swelling, weakness and giving way in the left knee, 
with difficulty walking or standing for more than a few 
minutes.  Physical examination revealed that the Veteran 
could flex his left knee to 100 degrees; extension was 0 
degrees.  The examiner indicated there was crepitus and 
guarding of motion.  There was objective evidence of pain 
with active motion on left knee and of pain following 
repetitive motion.   The examiner indicated that he was 
unable to test additional limitation after three repetitions 
of range of motion because of pain.  No instability or 
ankylosis was noted.  

        A.  Prior to February 4, 2009

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the Veteran's service-connected left knee 
disability prior to February 4, 2009 is not warranted.  As 
the prior discussion of the relevant medical evidence of 
record indicates, this 10 percent evaluation is based on the 
objective findings of limitation of extension of the 
Veteran's left knee.  Specifically, the multiple medical 
examinations completed on the Veteran's left knee during this 
portion of the appeal period showed limitation of extension 
to no worse than 12 degrees.  Such findings support the 
currently-assigned rating of 10 percent, but no higher, based 
on limitation of extension of this joint.  See 38 C.F.R. 
§ 4.71a, DC 5261.  

Further, as this earlier discussion of the pertinent medical 
evidence of record indicates, the multiple examinations 
conducted on the Veteran's left knee during this portion of 
the appeal period show limitation of flexion of the left knee 
joint to no worse than 85 degrees.  Such findings do not 
support a separate compensable rating for the Veteran's 
service-connected left knee disability.  See 38 C.F.R. 
§ 4.71a, DC 5260.  

Moreover, the multiple examinations conducted on the 
Veteran's left knee during this portion of the appeal period 
consistently showed no evidence of pain, fatigue, or 
incoordination upon repetitive movements.  With no additional 
limitation of motion based on such factors, a higher rating 
based on pain is not warranted.  DeLuca v. Brown, supra.  

For purposes of DC 5257, the preponderance of the evidence is 
against an objective finding of laxity, instability or 
recurrent subluxation.  While the Veteran has given 
subjective reports of weakness, instability and loss of 
strength, the cumulative objective evidence of record does 
not show instability, laxity or recurrent subluxation prior 
to February 4, 2009.  Though the Veteran complained of 
instability and giving way at the August 2006 VA examination, 
no VA or private medical care providers during this portion 
of the appeal period found any objective indication of 
instability.  Indeed, these examiners determined that the 
Veteran's ligaments were stable.  In August 2007, a private 
examiner specifically noted there was no objective reason for 
the Veteran's feeling of giving way, surmising it may be due 
to his pain.  Based on this evidentiary posture, a separate 
compensable rating based on instability of the left knee 
prior to February 4, 2009 is not warranted.  

Moreover, there is no evidence of ankylosis or semilunar 
cartilage issues.  Thus, DC 5256, 5258 and 5259 are not 
applicable.  In addition, there is no evidence that the 
Veteran has impairment of the tibia and fibula through 
nonunion or malunion and no evidence of genu recurvatum.  
Thus, DCs 5262 and 5263 are also not applicable in this case.  

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected left knee disability prior to 
February 4, 2009 does not more nearly approximate the 
criteria for a 20 percent evaluation than those for a 
10 percent evaluation.  Based on this evidentiary posture, a 
rating higher than 10 percent is not warranted.  38 C.F.R. § 
4.7.

        B.  From February 4, 2009

Based on the evidence of record, the Board finds that an 
increased rating of 40 percent, from February 4, 2009, is 
warranted for the Veteran's service-connected left knee 
disability.  Specifically, range of motion studies completed 
on the Veteran's left knee at the February 4th, 2009 VA 
examination revealed flexion to 100 degrees, which again 
warrants a noncompensable rating under Diagnostic Code 5260.  
However, the Veteran was shown to have limitation of 
extension to 20 degrees.  Hence, he meets the criteria for 
the 30 percent rating for his knee under DC 5261, as awarded 
by the AMC in August 2009.  See August 2009 rating action.  

Additionally, the February 2009 VA examiner found objective 
evidence of pain following repetitive motion.  In fact, the 
examiner was unable to determine additional limitations after 
three repetitions of rage of motion due to the Veteran's 
pain.  Such findings are evidence of additional functional 
impairment as evidenced by pain on motion as well as weakened 
movement, excess fatigability and incoordination after even 
the least strenuous repetitive motion exercise.  Upon 
consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra, the Board finds that such evidence supports the next 
higher rating of 40 percent.  

To assign a higher, 50 percent, rating, the evidence would 
have to establish that the Veteran's left knee disability is 
manifested by limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.  Such has not been shown here.  
Furthermore, without evidence of ankylosis of the left knee, 
a 50 percent rating based on impairment resulting therefrom 
is not warranted.  38 C.F.R. § 4.71a, DC 5256.  

Further, while the Veteran has given subjective reports of 
weakness and instability, the objective evidence of record 
shows no instability, laxity or recurrent subluxation from 
February 4, 2009.  Thus, a separate compensable rating for 
instability of the left knee joint from February 4, 2009 is 
not warranted.  38 C.F.R. § 4.71a, DC 5257.  

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected left knee, since February 4, 
2009, more nearly approximates the criteria for a 40 percent 
rating, but no higher.  38 C.F.R. § 4.7.  

        C.  Extraschedular rating for the entire appeal period

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service-
connected degenerative changes, chondromalacia of the 
patella, and status post resection of medial and lateral 
menisci of the left knee.  Moreover, as discussed above, the 
schedular criteria for higher ratings have not been shown for 
the entire period under appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his degenerative changes, 
chondromalacia of the patella, and status post resection of 
medial and lateral menisci of the left knee, during the 
period of time on appeal (not including the periods for which 
he received temporary total ratings for his knee surgeries).  
In addition, there is no indication in the record the 
service-connected left knee disability alone markedly 
interferes with his employment-or daily activities.  The 
Board notes that the Veteran has been retired since 1980, at 
least in part because he was eligible by age or duration of 
work.  In sum, there is no indication in the record that the 
average industrial impairment from this disability would be 
in excess of that contemplated by the assigned evaluation; it 
is not impractical to apply the regular schedular standards.  
For these reasons, a referral for an extra-schedular rating 
is not warranted.

Moreover, in light of the absence of evidence of occupational 
impairment, deficiencies in work, or reduced reliability and 
productivity, resulting from this service-connected 
disability-without regard to the Veteran's age, the Board 
concludes that consideration of the issue of entitlement to a 
total disability rating based on individual unemployability 
is not appropriate.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for an increased rating by a letter 
in October 2008, including the relevant rating criteria and 
diagnostic codes.  This was followed by a subsequent 
readjudication in August 2009.  The October 2008 also 
contained the specific notice required by Dingess, supra.  

The Board finds that, despite any deficiency in providing 
notice, the Veteran is not prejudiced in this matter.  He was 
given the diagnostic codes and rating criteria for the 
evaluation of his service-connected left knee disability in 
the rating decisions, statement of the case, and supplemental 
statements of the case.  This notification shows that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  Further, the Veteran has 
been represented by a Veteran's Service Organization during 
this appeal process and has had a meaningful opportunity to 
assist in development of his claim.  Thus, the Veteran should 
have been accordingly made well aware of the requirements for 
increased evaluations pursuant to the applicable diagnostic 
criteria.  The Veteran has described how the disability 
impacted his daily activities in his various VA examinations.  
Consequently, it is also demonstrated that he had actual 
knowledge of the specific rating criteria for the disability, 
the reasons that higher ratings had not been assigned, as 
well as an opportunity to present evidence and argument to 
support a higher rating.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records as well as 
post-service VA and private medical records.  Written 
statements from the Veteran's wife and son are of record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

The Veteran was given VA medical examinations in connection 
with the claim.  The Board finds that these examinations are 
adequate for evaluation purposes.  Specifically, the 
examiners reviewed the claims folder and medical records, 
interviewed the Veteran, and conducted examinations.  There 
is no indication that the examiners were not fully aware of 
the Veteran's past medical history or that they misstated any 
relevant fact.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  





(CONTINUED ON NEXT PAGE)
ORDER

A disability rating in excess of 10 percent for 
chondromalacia of the patella and status post resection of 
medial and lateral menisci of the left knee prior to February 
4, 2009 is denied. 

A disability rating of 40 percent, but no higher, from 
February 4, 2009 for chondromalacia of the patella and status 
post resection of medial and lateral menisci of the left knee 
is granted, subject to the law and regulations regarding the 
payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


